Citation Nr: 1427296	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post avulsion fracture of the transverse process, L1-3, of the lumbar spine with herniated nucleus pulposus of L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, insomnia, sleep disturbance, and sleep pattern disturbance claimed as an undiagnosed illness, to include as secondary to service-connected status post avulsion fracture of the transverse process, L1-3, of the lumbar spine with herniated nucleus pulposus of L5-S1, asthma, and posttraumatic stress disorder (PTSD) with depressive disorder.

4.  Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The evidence of record reflects in addition to a diagnosis of sleep apnea there are diagnoses of insomnia, sleep pattern disturbance, and sleep disturbance.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claim on appeal.  The Veteran is also claiming that his sleep apnea is secondary to his service-connected lumbar spine disability and PTSD with depressive disorder.  Given that sleep apnea is a breathing disorder, the Board will pursuant to Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), consider that theory of entitlement too.  In light of the above, the issues are as stated on the title page.

In January 2014, the Veteran withdrew his request for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary.

The Board's review includes the electronic and paper records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at a March 2013 VA chronic fatigue syndrome examination that he is receiving Social Security disability benefits.  Therefore, the AOJ should obtain records from the Social Security Administration.

At a July 2009 VA general medical examination, the impression was chronic fatigue syndrome dating back to 2003.  The examiner noted that the Veteran was treated for that disorder from 2005 until 2008, but that he was not currently receiving treatment for the disorder.  The AOJ should afford the Veteran another opportunity to identify all treatment for chronic fatigue syndrome, to include treatment prior to the date of his claim.

The Veteran was last examined for his lumbar spine and hypertension in January 2009 and VA treatment records show a diagnosis of probable sciatic nerve neuritis.  The Board is of the opinion that a new examination would be probative in ascertaining the current severity of these disabilities.  

The Veteran's service treatment records show complaints of feeling tired after sleeping at December 2003 and January 2004 post-deployment health assessments.  A VA examination for the sleep disorder, to include sleep apnea, is necessary to address not only direct service connection but also secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for chronic fatigue disorder, to include any treatment from 2005 to 2008; a sleep disorder, to include sleep apnea; his lumbar spine disorder and any neurological symptomatology of the lower extremities; and hypertension.  Obtain any identified records.  If the appellant identifies any VA treatment in Louisiana during 2005, the AOJ should obtain those records.  Regardless of the claimant's response, the AOJ obtain all records from the Dallas VA Medical Center from October 2013 to the present.

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, schedule the Veteran must be afforded a VA examination to determine the nature and extent of his lumber spine disability and any related neurological disabilities of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumber spine disability and any related neurological disabilities of the lower extremities.  

The examiner should indicate which nerve or nerves, if any, are affected by status post avulsion fracture of the transverse process, L1-3, of the lumbar spine with herniated nucleus pulposus of L5-S1.  The examiner should describe the severity of any paralysis in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any neuralgia in terms of mild or moderate.  The examiner should describe the severity of any neuritis, to include any sciatic nerve neuritis, in terms of mild, moderate, or moderately severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Afford the Veteran a VA examination to determine the nature and extent of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to hypertension.  A complete rationale for any opinion offered must be provided.

5.  Afford the Veteran a VA examination to determine the nature and extent of his sleep disorder, to include sleep apnea.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his sleep disorder.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  The examiner should comment on whether the diagnoses of insomnia, sleep pattern disturbance, and sleep disturbance, are part of the diagnosed disorder of sleep apnea or whether the insomnia, sleep pattern disturbance, and sleep disturbance are attributable to another clinical diagnosis.  

If the examiner cannot identify a disease or disability which causes the insomnia, sleep pattern disturbance, and sleep disturbance, the examiner should so state.

(b)  For any clinical diagnosis of a sleep disorder found, to include sleep apnea, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the sleep disorder is related to active service, including the in-service complaints of still feeling tired after sleeping at December 2003 and January 2004 post-deployment health assessments.

 (c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed sleep disorder, to include sleep apnea, is either (1) caused by, or (2) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected status post avulsion fracture of the transverse process, L1-3, of the lumbar spine with herniated nucleus pulposus of L5-S1; asthma; or PTSD with depressive disorder.  

(d)  If the examiner finds that any currently diagnosed sleep disorder, such as sleep apnea, is aggravated by the service-connected status post avulsion fracture of the transverse process, L1-3, of the lumbar spine with herniated nucleus pulposus of L5-S1; asthma; or PTSD with depressive disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  If and only if any additional evidence shows treatment for or a diagnosis of chronic fatigue syndrome, schedule the Veteran for another VA examination to determine whether he currently has chronic fatigue syndrome.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to chronic fatigue syndrome.  

Specifically, the examiner should provide an opinion as to the following inquiry:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has chronic fatigue syndrome.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



